Citation Nr: 0633950	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  03-25 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans 
(DAV)


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1961 to July 
1969.    

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, Philippines.  In 
July 2003, the veteran testified at a RO hearing, and the 
transcript is of record.

A May 2005 Board decision denied ten issues on appeal from 
the May 2002 rating decision, and remanded the two issues on 
the cover page of this decision.  

It is also noted that in a June 2006 letter, the veteran 
retained DAV as his representative.


FINDINGS OF FACT

1.  The veteran's service medical records are silent for any 
mention of low back problems; the record lacks evidence of 
low back disease until many years after service; and the most 
probative competent medical evidence of record determined 
that the veteran's low back disorder was not caused or 
worsened by his service-connected left knee disability.  

2.  The veteran does not have a service-connected disability 
ratable as 60 percent or more, or two or more disabilities 
with at least one disability ratable at 40 percent or more 
and sufficient additional disability to bring the combined 
rating to 70 percent or more; nor is there evidence that 
service-connected disability renders the veteran unable to 
secure or follow a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The veteran's low back disorder was not incurred in or 
aggravated by service, nor is it proximately related to the 
service-connected left knee disability.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).  

2.  The criteria for entitlement to a TDIU due to service-
connected disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in 
March 2001, September 2003, and May 2005 letters.    

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484. 

No prejudice results, however, in proceeding with the 
issuance of a final decision in this case without notice of a 
disability rating and effective date.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  

Particularly, the veteran has been afforded the appropriate 
information in order to advance any contention regarding the 
claims considered herein:  March 2001 and May 2005 letters 
told the veteran of any information and evidence needed to 
substantiate a claim of service connection, as well as 
information concerning entitlement to a TDIU.  The veteran 
also was able to review the Board's remand, which illustrated 
the basis for directed evidentiary development, including the 
kind of medical opinion that was needed regarding the claim 
of service connection for a low back disorder in order to 
make a decision on the claim.  As such, the veteran was aware 
and effectively notified of information and evidence needed 
to substantiate and complete his claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

In terms of any notification regarding downstream elements, 
it is also noted that due to the denial of the issues below, 
any such downstream issue is rendered moot; thus, the veteran 
is not prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be typically provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  
In this case, the veteran received sufficient notification 
prior to and following the rating decision on appeal.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (2005), holding that any 
timing error can be cured when VA employs "proper subsequent 
process."  Also, the RO issued a December 2005 supplemental 
statement of the case following the May 2005 VCAA letter.  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim; this "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).   See 
Pelegrini, 18 Vet. App. at 121.  In this case, the principle 
underlying the "fourth element" has been generally 
fulfilled by the various letters of record.  The May 2005 
letter, too, particularly stated as follows:  "If there is 
any other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  
Relevant to the pending claims, the record contains numerous 
VA examination reports (the most recent from May and June 
2005), which are sufficient for a decision on the claims.  
Cf. McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(recognizing that when the Board finds a veteran suffered 
from a current disability and incurred an in-service event, 
injury, or disease, "medical evidence that suggests a nexus 
but is too equivocal or lacking in specificity to support a 
decision on the merits, or credible evidence of continuity of 
symptomatolgoy such as pain or other symptoms capable of lay 
observation," indicates that a medical examination is 
necessary).  The RO also obtained the veteran's service 
medical records, and various private records.  After 
receiving the May 2005 VCAA letter, the veteran returned a VA 
Form 21-4142 that indicated he had no new evidence to support 
his claim.   

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case.  



	Service connection

In this case, the veteran has primarily asserted that his low 
back disability is related to his service connected left knee 
disability.  The RO initially adjudicated a claim of direct 
service connection in the May 2002 rating decision on appeal.  
The Board's May 2005 remand, however, noted that a November 
2000 VA x-ray study had raised a possibility that a back 
disorder was secondary to a left knee injury.  Thus, the 
Board asked a VA examiner to consider whether any current low 
back disability was caused or worsened by the veteran's 
service-connected left knee disability.  After May and June 
2005 VA assessment, which is discussed further below, the RO 
issued a December 2005 supplemental statement of the case 
that denied a claim of service connection for a low back 
disorder on direct and secondary bases.  Thus, the 
determination below will also address all applicable theories 
of entitlement.

VA law and regulations provide that service connection may be 
granted for disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection 
may also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

VA shall consider all lay and medical evidence of record in a 
case with respect to benefits under laws administered by VA.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a claimant 
need only demonstrate that there is an "approximate balance 
of positive and negative evidence" in order to prevail).  

After carefully reviewing and weighing the pertinent 
evidence, the Board finds that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a low back disorder.     

The Board is cognizant of the positive evidence of record.  A 
November 2000 VA x-ray study noted that findings of lumbar 
hyperlordosis and mild scoliosis, pelvic tilt, and right 
sacroiliac arthritis, were possibly secondary to the left 
knee injury, unless known to be present prior to traumatic 
event.  

The negative evidence of record, however, is of more 
probative and persuasive value.  An accompanying November 
2000 VA examination report does not contain any consideration 
of a potential etiological relationship between the veteran's 
low back and service-connected left knee disability premised 
upon physical findings, and a review of the veteran's claims 
file.  

Additionally, in May 2005, the veteran underwent another VA 
examination.  The examiner considered the veteran's 
subjective report concerning his chronic low back pain, and 
reported difficulties in walking, transfers, bed activities, 
and household chores during flare-up.  After objective 
testing, the veteran was diagnosed as having lumbar 
degenerative disc disease with dextroscoliosis.  The examiner 
noted that he would await the claims file to arrive prior to 
rendering a medical opinion.  

Thereafter, a June 2005 addendum indicated that the examiner 
had reviewed the claims file.  The medical opinion 
articulated that the veteran's right and left hip joints were 
normal, and that the veteran weighed 148 pounds.  In order 
for the left knee disability to affect the spine, the right 
knee joint and hip joint should naturally have shown signs of 
degeneration since the right lower extremity would have been 
the veteran's preferred and dominantly used side.  Though the 
veteran's right knee showed some signs of degenerative 
changes, his right hip was normal by x-ray and examination; 
the left hip was likewise normal.  The examiner stated that 
the hip joints must have shown signs of degeneration first 
before the lumbar spine in order to attribute degeneration of 
the lumbar spine to any knee pathology.  Therefore, lumbar or 
low back disability was not caused or worsened by the 
veteran's service-connected left knee disability.  

As the Board cannot generate its own medical conclusion, see 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), it must 
rely upon probative opinions concerning a question regarding 
an etiological relationship.  See generally Owens v. Brown, 7 
Vet. App. 429, 433 (1995), and Bloom v. West, 12 Vet. App. 
185, 187 (1999), which stand for the proposition that VA may 
favor the opinion of one competent medical expert over that 
of another (with an adequate statement of reasons and bases), 
particularly when a rationale is offered for a medical 
opinion.  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993) (observing that "the probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches," and "as is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions [are] within the province of the [Board as] 
adjudicators").  

Thus, with respect to service connection on a secondary 
basis, the Board relies upon the June 2005 VA opinion, which 
was rendered after a physical examination and review of the 
veteran's claims file.  The November 2000 VA x-ray report 
that contained a comment about a possible relationship 
between the veteran's low back disorder to his left knee 
disability does not reflect a review of the veteran's medical 
history.  Because the June 2005 VA opinion was fully informed 
(such that review of the claims file necessarily considered 
the prior November 2000 VA x-ray report) and the examiner 
provided a thorough rationale for his ultimate conclusion 
(that the low back disability was not secondary to the left 
knee disability), and the record does not contain equally 
competent and probative evidence to the contrary, the 
preponderance of the evidence is against the claim.  

The veteran's appellate assertions, without competent 
supporting medical evidence, are of little or no probative 
value.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Alternatively, the Board has also considered whether the 
requirements for direct service connection have been met.  A 
review of the record, however, shows no evidence of any low 
back disease or injury during or for many years after 
service.  

The veteran's service medical records are silent for any 
complaint or treatment of a low back problem.  In fact, the 
veteran's April 1969 Report of Medical Examination for the 
purpose of separation rendered a normal clinical evaluation 
regarding the spine, and the veteran did not identify any 
abnormalities related therewith on a Report of Medical 
History.  Thereafter, the record is void of any complaints of 
or treatment for a low back disorder until 2000, more than 
thirty years post service.  See VA medical reports dated from 
1976 to 1998.

The veteran's service medical records are highly probative as 
to the matter of in-service incurrence of disease or injury 
as they reflect a contemporaneous recordation of any 
complaint, treatment, or diagnosis thereof (or lack thereof 
as in this case).  Also, the Court has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  See generally Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Finally, there is no 
competent evidence of record creating a nexus between the 
veteran's current disorder and service.  As such, a 
preponderance of the evidence is against the claim on a 
direct basis. 

Thus, the benefit of the doubt is not for application, and 
the claim of service connection for a low back disorder is 
denied.  

	TDIU

The veteran also seeks entitlement to a total rating based on 
individual unemployability due to service connected 
disability.  

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  For the above purpose 
of one 60 percent disability, or one 40 percent disability in 
combination, disabilities affecting a single body system, 
e.g., orthopedic, digestive, respiratory, cardiovascular-
renal, and neuropsychiatric, will be considered as one 
disability.

Also, 38 C.F.R. § 4.16(b) states that rating boards should 
submit to the Director, Compensation and Pension Service, for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
paragraph (a) of this section.

A review of the record shows that the veteran's only service-
connected disability is residuals of a gunshot wound, left 
knee, with fracture of the patella, with a 20 percent rating.  
Thus, the veteran does not meet the schedular requirements in 
38 C.F.R. § 4.16(a).  The Board, therefore, must consider, in 
relation to 38 C.F.R. § 4.16(b), whether the veteran is 
unemployable by reason of service-connected disability such 
that his case should be submitted for extra-schedular 
consideration.  

In determining whether unemployability exists, consideration 
may not be given to the veteran's age or to any impairment 
caused by non-service-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.  Additionally, the Court held in Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993), that the question is 
"whether the veteran is capable of performing the physical 
and mental acts required by employment and not whether the 
veteran can find employment."  Moreover, "[f]or a veteran 
to prevail on a claim based on unemployability, it is 
necessary that the record reflect some factor which takes the 
claimant's case outside the norm of such veteran. . . . The 
sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough."  Id.

A June 1998 VA examination report concerning the veteran's 
complaints of chest pains found that he could perform more 
than light manual labor.  The examiner opined that the 
veteran could probably be employed on jobs requiring minimal 
lifting, walking, and carrying loads needed.  Another June 
1998 VA examination report, which contained a diagnosis of 
diabetes mellitus, well-controlled, noted that the veteran 
had some limitation of strenuous activities.  

A March 2001 VA general medical examination identified that 
the veteran suffered from a multitude of non-service-
connected disabilities.  The veteran related that he had been 
a helicopter mechanic from 1970 to June 2000, and had been a 
high school vocational teacher for a year.  

In a May 2001 VA progress note, the veteran reported that his 
left knee ached with radiation into the left thigh, and that 
he walked for regular exercise; with occasional swelling, the 
brace gave him discomfort.  A September 2001 note ordered a 
knee hinged brace and walking cane.  

A private clinical abstract from St. Luke's Medical Center, 
received at the RO in February 2004, noted that the veteran 
ambulated with a cane, and was status post arthrotomy, 
removal of foreign body, and complained of knee, foot, back, 
and neck pain.  Orthopedic diagnoses identified other non-
service-connected disabilities.  

The record contains no competent evidence that the veteran's 
knee disability by itself renders him unable to secure and 
follow a substantially gainful occupation.  Though it appears 
that the veteran had some aching of the knee and recently 
required a brace, referral to the Director, Compensation and 
Pension Service, for an extraschedular evaluation under 38 
C.F.R. § 4.16(b), is not warranted without further evidence 
taking the veteran's case "outside the norm of such 
veteran."  Van Hoose, 4 Vet. App. at 363.    

Consequently, a preponderance of the evidence is against a 
claim for a TDIU under 38 C.F.R. § 4.16.


ORDER

Service connection for a low back disorder is denied.  

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability is 
denied.  




____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


